MAZE, JUDGE,
CONCURRING IN PART AND DISSENTING IN PART:
I fully agree with ■ the reasoning and result of .the majority’s well-written opin*730ion, except as to punitive damages. Furthermore, I agree with the majority that the trial court properly submitted the question of punitive damages to the jury and that the evidence in this case supported an award of punitive damages. However, the more difficult question presented in this appeal is whether the amount of punitive damages awarded by the jury was constitutionally excessive in light of the standards set out by the United States Supreme Court in State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 123 S.Ct. 1513, 155 L.Ed.2d 585 (2003) and BMW of N. America v. Gore, 517 U.S. 559, 116 S.Ct. 1589, 134 L.Ed.2d 809 (1996). Although I am loathe to set aside a jury award, I must conclude that the amount of punitive damages awarded was excessive in light of the specific circumstances in this case.
As the majority ' correctly notes, the United States Supreme Court in State Farm held that “[i]n order to satisfy due process, punitive damage awards must be evaluated under three factors: “(1) the degree of reprehensibility of the defendant’s conduct; (2) the disparity between the actual or potential harm suffered by the plaintiff and the punitive damages award; and (3) the difference between the civil penalties authorized or imposed in comparable cases.” 538 U.S. at 418, 123 S.Ct. at 1520. Appellate courts must review a trial court’s application of these factors on a de novo basis. Id. at 418, 123 S.Ct. at 1520.
Of the three factors, “the most important indicium of the reasonableness of a punitive damages award is the degree of reprehensibility of the defendant’s conduct.” Id. (citing Gore, 517 U.S. at 575, 116 S.Ct. at 1599). State Farm instructs courts
to determine the reprehensibility ■ of a defendant by considering whether: the harm caused was physical as opposed to economic; the tortious conduct evinced an indifference to or a reckless disregard of the health or safety of others; the target of the conduct had financial vulnerability; the conduct involved re- . peated actions or was an isolated incident; and the harm was the result of intentional malice, trickery, or deceit, or mere accident.
Id. at 419, 123 S.Ct. at 1521 (citing Gore, 517 U.S. at 576-577, 116 S.Ct. at 1599-1600).
In the current case, the harm that PBI caused was entirely economic. Furthermore, Signature Point and Hagan had a great deal of experience in this type of development, including working with lenders. The majority suggests that Signature Point was in a financially vulnerable position due- to the economic climate and its inability to sell condominium units that it had constructed. However, Signature Point had placed itself in this situation when it entered into the 2009 Global Settlement Agreement with PBI. By early 2010, both parties knew that Signature Point would likely default on the loan when it came due in March 2010, PBI would have been :fully within its rights to foreclose on the property at that time.
Instead, PBI agreed to take the property as a deed in lieu of foreclosure, along with a full release of all loan obligations and personal guarantees. I agree with the majority that PBI engaged in deception and trickery by secretly marketing the property to Managed Assets and by directly misrepresenting that no other parties were interested in the property. However, this deceit was an isolated incident involving a single transaction. Although the intentional misconduct merited an award of punitive damages, the presence of only a single reprehensibility factor weighs against a higher award.
With regard to the second factor, the Court in State Farm suggested that '“few awards exceeding a single-digit ratio be*731tween punitive and compensatory damages, to a significant degree, will satisfy due process.” Id. at 425, 123 S.Ct. at 1524. While a higher ratio may be appropriate where a particularly egregious act has resulted in only a small amount of economic damages, it is clearly excessive where it is an award of substantial compensatory damages. Ragland v. DiGiuro, 352 S.W.3d 908, 921-24 (Ky. App. 2010). And as the majority correctly notes, the United States Supreme Court has consistently rejected a bright-line ratio or mathematical formula-to determine the reasonableness of a punitive damages award. State Farm, 538 U.S. at 424-25, 123 S.Ct. at 1524. Consequently, I would agree with the majority’s initial holding that a 3.65:1 ratio of punitive to compensatory damages was not excessive per se. - '
State Farm makes clear, however, that this guidepost involves more than a simple comparison to other ratios. “The precise award in any case ... must be based upon the facts and circumstances of the defendant’s conduct and the harm to the plaintiff.” Id. at 425, 123 S.Ct. at 1524. The Court in State Farm further noted- that, “when cdmpensatory damages are substantial, ’ then a lesser' ratio, perhaps only equal to compensatory damages, can reach the outermost limit of the due process guarantee.” Id. Similarly, the Sixth Circuit has reduced punitive damages to a 1:1 ratio based on the high amount of compensatory damages and the limited number of reprehensibility factors. See Burton v. Zwicker & Assocs., PSC, 577 Fed.Appx. 555, 566 (6th Cir. 2014), cert. denied, — U.S. -, 135 S.Ct. 1531, 191 L.Ed.2d 560 (2015); Morgan v. New York Life Ins. Co., 559 F.3d 425, 442 (6th Cir. 2009); Bridgeport Music, Inc. v. Justin Combs Pub., 507 F.3d 470, 487-88 (6th Cir. 2007); Bach v. First Union Nat’l Bank, 149 Fed.Appx. 354, 356 (6th Cir. 2005).
• The third State Farm factor requires the court to compare the punitive damages award to any civil pénalties authorized or imposed in comparable cases. The existence of such penalties has a bearing on the seriousness with which a .state views the wrongful action. State Farm, 538 U.S. at 428, 123 S.Ct. at 1526. The majority concedes that neither party has identified any particular criminal, or- civil penalty for comparable misconduct, other than the general availability of punitive damages for fraudulent conduct. Thus, this factor has limited application in evaluating .whether the punitive damages award was constitutionally excessive.
Punitive damages are not compensation for injury. They serve to punish reprehensible conduct and to deter its future occurrence. Cooper Indus., Inc. v. Leatherman Tool Grp., Inc., 532 U.S. 424, 432, 121 S.Ct. 1678, 1683, 149 L.Ed.2d 674 (2001) (citing Pac. Mut. Life Ins. Co. v. Haslip, 499 U.S. 1, 54, 111 S.Ct. 1032, 1062, 113 L.Ed.2d 1 (1991) (O’Connor, j., dissenting)). In this case, the jury found that PBI’s conduct involved intentional misrepresentation and deceit. But Signature Point was not financially vulnerable except to the extent that it was already very likely to. default on this loan. By diverting the business opportunity .to Managed Assets, PBI sought to benefit itself at-the expense of Signature Point. However, the record is not clear whether. Signature Point would have been able to complete the development project even’ if PBI had extended, additional financing. Thus, while PBI’s misconduct cost Signature Point its out-of-pocket expenses and the opportunity for additional profits, Signature Point also avoided the risks of either foreclosure or the uncertainties of going forward with the project.
The jury awarded Signature Point substantial compensatory damages for these losses, totaling $1,515,000.00. The infliction *732of only economic harm can still merit a substantial penalty, especially when done intentionally through affirmative acts of misconduct. But not all acts which cause economic harm are sufficiently reprehensible to justify a significant sanction in addition to compensatory damages. Gore, 517 U.S. at 576, 116 S.Ct. at 1599.
There are no clear standards for an appellate court to evaluate whether an award of punitive damages is constitutionally excessive. The guideposts set out in State Farm and Gore are fact-specific, yet they also compel a de novo review on our part. This Court has faced the challenge of addressing this complex analysis on numerous occasions.19 I invite our Supreme Court to address this matter and to set out a consistent standard for reviewing punitive damages award.
Until such time, this Court must make that determination on a case-by-case basis, using the State Farm and Gore guideposts. Under these standards, we must evaluate the ratio of punitive to compensatory damages against the number and severity of the reprehensibility factors. Here, the jury found that PBI engaged in intentional misrepresentation. On the other hand, the injury caused was entirely economic, the misconduct related only to a single transaction, the plaintiffs were sophisticated business entities, and the plaintiffs were made whole through a substantial award of compensatory damages.
Under the circumstances, I believe that the goals of punishment and deterrence would be served sufficiently by the imposition of punitive damages equaling no more than the amount of compensatory damages; or a 1:1 ratio. Such damages would adequately punish PBI for its misconduct without exceeding the scope of constitutional due process. Therefore, I would vacate the award of punitive damages and remand this matter for entry of a new award of punitive damages not to exceed $1,515,000.00.

. I recently presided on a panel addressing whether an award of punitive damages was excessive. Although the defendant’s conduct in that case was arguably more reprehensible than PBI’s, the majority concluded that due process would not support a punitive damages ratio greater than 1:1. Grant Thornton, LLP v. Yung, No. 2014-CA-001957-MR, — S.W.3d -, 2016 WL 4934672 (Ky. App. Sept. 16, 2016, modified Sept. 30, 2016). In the interest of consistency, I cannot reach a different conclusion in this case.